Case 9:17-cv-81370-DMM Document 66 Entered on FLSD Docket 02/12/2019 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                        WEST PALM BEACH DIVISION
                                   Civil Action No. 9:17-cv-81370-DMM

  ANDREW HODGES, an individual; VLADIMIR COOD, an individual;
  GAUTAM DESAI, an individual; JODY POWELL, an individual;
  JEFFREY HEBERLING, an individual; SHAMMI NABUKUMAR, an individual; and
  ANTHONY SAJEWICZ, an individual;
        Plaintiffs,
  v.
  MONKEY CAPITAL, LLC, a Delaware limited liability company;
  MONKEY CAPITAL, INC., a foreign corporation;
  and DANIEL HARRISON, an individual;
        Defendants.
  ________________________________________________/

                      PLAINTIFFS’ NOTICE OF INTENT REGARDING
                    COUNTS III, VI, AND VII IN AMENDED COMPLAINT

          Plaintiffs ANDREW HODGES, VLADIMIR COOD, GAUTAM DESAI, JODY

  POWELL, SHAMMI NABUKUMAR, and ANTHONY SAJEWICZ (“Plaintiffs”); by and through

  undersigned counsel and in compliance with this Court’s February 8, 2019 Order on Plaintiffs’

  Motion for Summary Judgment [Docket Entry No. (“DE”) 64], hereby memorialize their intent of

  how they wish to advance/dispose of the claims against Defendant DANIEL HARRISON that

  remain unadjudicated in this matter (Counts III, VI, and VII of the Amended Complaint) in advance

  of the trial scheduled to commence on February 19, 2019.

          Having already obtained entry of a Final Judgment against Defendants MONKEY

  CAPITAL, LLC and MONKEY CAPITAL, INC. [DE 50], determining that those entities

  controlled and operated by Defendant DANIEL HARRISON are liable to Plaintiffs in the total

  principal sum of $1,169,712.95 for the following civil violations:

             •   Violation of Section 12(a) of the Securities Act of 1933
             •   Rescission of Contract


                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 66 Entered on FLSD Docket 02/12/2019 Page 2 of 3
                                                                                           Case No. 9:17-cv-81370-DMM


             •   Unregistered Offer and Sale of Securities in Violation of Fla. Stat. §§ 517.011,
                 et seq.
             •   Violation of Florida’s Deceptive and Unfair Trade Practices Act, Chapter 501,
                 § 211(1) Fla. Stat. (“FDUTPA”)
             •   Fraudulent Inducement
             •   Conversion

  and having obtained a Final Judgment against Defendant DANIEL HARRISON individually [DE 64]

  in the total principal sum of $1,169,712.95 for the following civil violations:

             •   Violation of Section 12(a) of the Securities Act of 1933
             •   Violation of Section 15(a) of the Securities Act of 1933
             •   Alter Ego Liability
             •   Unregistered Offer and Sale of Securities in Violation of Fla. Stat. §§ 517.011,
                 et seq.
             •   Conversion

  Plaintiffs hereby express their willingness to withdraw/dismiss without prejudice Counts III, VI, and

  VII against Defendant DANIEL HARRISON, thus sparing the Court from having to expend any

  of its judicial resources conducting a trial on those claims. A separate Notice of Dismissal Without

  Prejudice will be filed by Plaintiffs further memorializing their decision.


                                                                 Respectfully submitted,

                                                                 SILVER MILLER
                                                                 11780 W. Sample Road
                                                                 Coral Springs, Florida 33065
                                                                 Telephone:      (954) 516-6000

                                                                 By:     /s/ David C. Silver
                                                                           DAVID C. SILVER
                                                                           Florida Bar No. 572764
                                                                           E-mail: DSilver@SilverMillerLaw.com
                                                                           JASON S. MILLER
                                                                           Florida Bar No. 072206
                                                                           E-mail: JMiller@SilverMillerLaw.com
                                                                           Counsel for Plaintiffs

                                                       -2-
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 66 Entered on FLSD Docket 02/12/2019 Page 3 of 3
                                                                                         Case No. 9:17-cv-81370-DMM


                                     CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk
  of Court on this 12th day of February 2019 by using the CM/ECF system and that a true and
  correct copy will be served via electronic mail to: DANIEL HARRISON, Pro Se Defendant, The
  Sloane Club, Lower Sloane Street, Chelsea, London, England, SW1W 8BS, E-mail:
  dmh1980@protonmail.com.
                                                                       /s/ David C. Silver
                                                                             DAVID C. SILVER




                                                     -3-
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
